UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from Commission File number 0-51400 Stellar Resources Ltd. (Exact name of registrant as specified in its charter) Nevada 98-0373867 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 375 N. Stephanie Street, Suite 1411, Las Vegas, Nevada, 89014-1411 (Address of principal executive offices) (702) 547-4614 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non- accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b(2) of the Exchange Act). oYesx No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check markwhether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. xYeso No APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The total number of shares of Common Stock, par value $0.001 per share, outstanding as of December 15, 2010 is 39,106,483. Table of Contents TABLE OF CONTENTS PartI – FINANCIAL INFORMATION Item 1. Financial Statements: Balance Sheets 4 Statements of Operations 5 Statements of Cash Flows 6 Notes to Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 17 Part II – OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 5. Other Information 18 Item 6. Exhibits 18 SIGNATURES 19 2 Table of Contents PartI – FINANCIAL INFORMATION Item 1. Financial Statements STELLAR RESOURCES LTD. (An Exploration Stage Company) CONSOLIDATED FINANCIAL STATEMENTS OCTOBER 31, 2010 (Unaudited) 3 Table of Contents STELLAR RESOURCES LTD. (An Exploration Stage Company) INTERIM CONSOLIDATED BALANCE SHEETS (Unaudited) OCTOBER 31, JULY 31, ASSETS Current Cash $ $ Amounts receivable (Note 8) - Prepaid expenses Investment in EHHO (Note 5) Oil and gas properties, unproven (Note 6) $ $ LIABILITIES Current Accounts payable $ $ Advances payable (Note 7) Due to related parties (Note 8) Notes payable (Note 9) FUTURE INCOME TAX LIABILITY (Note 6) STOCKHOLDERS’ EQUITY Capital stock (Note 10) Authorized: 200,000,000 common shares with a par value of $0.001 per share Issued and outstanding: 39,060,650 common shares (July 31, 2010: 39,060,650 common shares) Additional paid-in capital Deficit accumulated during the exploration stage ) ) Accumulated other comprehensive loss ) ) $ $ The accompanying notes are an integral part of these financial statements 4 Table of Contents STELLAR RESOURCES LTD. (An Exploration Stage Company) INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) CUMULATIVE RESULTS OF OPERATIONS FROM APRIL 9, 1999 (INCEPTION) THREE MONTHS ENDED TO OCTOBER 31, OCTOBER 31, Expenses General and administrative $ $ $ Interest and finance fees (Notes 8 and 9) Investor relations - - Management fees (Note 8) - Professional fees Property examination and expenditure costs - Loss before other items ) $ ) ) Other Items Management fees (Note 8) Dilution loss from EHHO (Note 5) - - ) Loss from equity interest in EHHO (Note 5) ) - ) Net Loss $ ) $ $ ) Basic and Diluted Net Loss Per Common Share $ ) $ ) Weighted Average Number of Common Shares Outstanding – Basic and Diluted The accompanying notes are an integral part of these financial statements 5 Table of Contents STELLAR RESOURCES LTD. (An Exploration Stage Company) INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) CUMULATIVE RESULTS OF OPERATIONS FROM APRIL 9, (INCEPTION) THREE MONTHS ENDED TO OCTOBER 31, OCTOBER 31, Cash Flows from Operating Activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Realized foreign exchange losses on settlement of notes payable - - Unrealized foreign exchange Stock-based compensation - - Accrued interest Dilution loss - Share of loss of equity investment - Changes in operating assets and liabilities: Amounts receivable ) ) Prepaid expenses - ) Accounts payable and accrued liabilities Net cash used in operating activities ) ) ) Cash Flows from Financing Activities Increase (decrease) in bank indebtedness - - - Proceeds from issuance of common stock - - Proceeds from (repayment of) notes payable - - Advances payable - Advances from related parties ) Net cash provided by financing activities Cash Flows from Investing Activities Oil and gas properties ) - ) Investment in EHHO - - ) Net cash used in investing activities ) - ) Net Increase (Decrease) in Cash ) ) Cash, Beginning - Cash, Ending $ $ $ Continued… The accompanying notes are an integral part of these financial statements 6 Table of Contents STELLAR RESOURCES LTD. (An Exploration Stage Company) INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) CUMULATIVE RESULTS OF OPERATIONS FROM APRIL 9, (INCEPTION) THREE MONTHS ENDED TO OCTOBER 31, OCTOBER 31, Supplemental Disclosures of Cash Flow Information and Non-Cash Investing and Financing Activities Cash paid for: Interest $
